Case 1:18-cr-00111-CMH Document 42 Filed 06/11/20 Page 1 of 11 PageID# 268
Case 1:18-cr-00111-CMH Document 42 Filed 06/11/20 Page 2 of 11 PageID# 269
Case 1:18-cr-00111-CMH Document 42 Filed 06/11/20 Page 3 of 11 PageID# 270
Case 1:18-cr-00111-CMH Document 42 Filed 06/11/20 Page 4 of 11 PageID# 271
Case 1:18-cr-00111-CMH Document 42 Filed 06/11/20 Page 5 of 11 PageID# 272
Case 1:18-cr-00111-CMH Document 42 Filed 06/11/20 Page 6 of 11 PageID# 273
Case 1:18-cr-00111-CMH Document 42 Filed 06/11/20 Page 7 of 11 PageID# 274
Case 1:18-cr-00111-CMH Document 42 Filed 06/11/20 Page 8 of 11 PageID# 275
Case 1:18-cr-00111-CMH Document 42 Filed 06/11/20 Page 9 of 11 PageID# 276
Case 1:18-cr-00111-CMH Document 42 Filed 06/11/20 Page 10 of 11 PageID# 277
0111-CMH Document 42 Filed 06/11/20 Page 11 of 1
